Order entered October 8, 2018




                                         In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                  No. 05-18-01153-CV

                          IN RE NICHOLAS DYESS, Relator

               Original Proceeding from the 254th Judicial District Court
                                 Dallas County, Texas
                          Trial Court Cause No. DF-18-09867

                                       ORDER
                    Before Justices Lang-Miers, Fillmore, and Stoddart

      Based on the Court’s opinion of this date, we DENY relator’s petition for writ of

mandamus.


                                                  /s/   ROBERT M. FILLMORE
                                                        JUSTICE